DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered. The following are the responses from Examiner.
Regarding claim rejection based on 112(b), Applicant clarified that L2 physical hardware address is a MAC address
Therefore, rejection under 112 has been withdrawn.
Regarding claim rejection based on 102(a)(2), For claim 1, Applicant argues
	a) D1/ Suryanarayana does not describes generating a distinguisher value based on L2 MAC address (page 8, 1st para);
	b) “Suryanarayana fails to disclose or suggest ‘outputting, by the SDN controller, a route that includes the route distinguisher value and the network address associated with the compute node’ … “ (last para of p8)
	In response, Examiner respectfully disagrees:
	a) D1/Suryanarayana suggests generating a distinguisher value based on a route, and routes may be “layer 2 MAC addresses” (c16/l20- c17/l8), therefore, a distinguisher value is a generated based on a L2 label MAC address when a route is a L2 label MAC address; Furthermore, D1 recites “A virtual route may include a Route Distinguisher (RD). Further details of BGP-signaled IP/VPNs are described in S. Mackie, BGP-signaled end-system IP/VPNs, Network Working Group Internet-Draft, Dec. 15, 2016, the entire contents of which are incorporated by reference herein”, the draft (draft-ietf-l3vpn-end-system-06) cites rfc7432 (p18, p30) which states RD depends on unique MAC address, see Section 7.9, p18 “The Route Distinguisher (RD) MUST be set to the RD of the MAC-VRF that is advertising the NLRI.  An RD MUST be assigned for a given MAC-VRF on a PE.  This RD MUST be unique across all MAC-VRFs on a PE.”); Therefore, D1 discloses generating a distinguisher value based on L2 MAC address.
	b) D1/Suryanarayana teaches SDN controller output virtual routes (c9/l17-40, “… SDN controller … may in turn advertise one or more of the virtual routes from a first VR agent 36 to other VR agents 36. … A virtual route may include a Route Distinguisher (RD). Further details of BGP-signaled IP/VPNs are described in S. Mackie, BGP-signaled end-system IP/VPNs, Network Working Group Internet-Draft, Dec. 15, 2016, the entire contents of which are incorporated by reference herein.”), wherein the structure of virtual route is disclosed the draft by Mackie (such as in form of NLRI, see page 20) which in turn cites rfc7432 which discloses a virtual route include RD value and network address, such as IP address and unique MAC address (e.g., in Section 7.2, p14).
	Applicant’s arguments to other independent and dependent claims are not persuasive because they are based on the argument on claim 1.
Regarding claim rejection based on 103(a) on amended claims 7 and 16 are not persuasive because the rfc7432 cited by Mackie draft clearly discloses RD value has 8 bytes, which is the same as the one specified in the specification. The specification also states that first two bytes of RD specify RD type, and 6 bytes specify RD value was known in the art ([0057]). Futhermore, Dutta teaches using MAC address as a RD value. It would be an obvious try to combine D1 and Dutta to use MAC address that is 6 byte long as a unique RD value and set the RD type value to indicate the RD is created based on MAC address according to MPEP 2143(E) because MAC address is unique for a network device/node, preventing any confliction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D1 (US 10 200 274 B1).
For claim 1, D1 discloses a method (FIG. 2) comprising: 
generating, by a software-defined networking (SDN) controller (“SDN controller 32” of FIG. 2) and based on a layer two (L2) physical hardware address of a compute node,  a route distinguisher value for a network address associated with the compute node (one of Server 26, such as 26A “server 1” in FIG. 2  or /computer node 62A of FIG. 5A-B, in view of c16/l20- c17/l8, such as “In the example of FIGS. 5A-5B, the compute node is compute node 62A of FIG. 4. Compute node 62A may be one of servers 26 of FIGS. 1-3 … vRouter forwarding plane 90 enables encapsulating packets to be sent to the overlay network and decapsulating packets to be received from the overlay network. The vRouter forwarding plane 90 assigns packets to a routing instance … The routes may be Layer 3 IP prefixes or Layer 2 MAC addresses” and c9/l17-40 “each of servers 26 includes a corresponding one of VR agents 36A-36X that communicates with SDN controller 32 and, responsive thereto, directs virtual router 42 so as to control the overlay of virtual networks 46 and coordinate the routing of data packets within server 26. In general, each VR agent 36 communicates with SDN controller 32, which generates commands to control routing of packets through data center 10. … A virtual route may include a Route Distinguisher (RD). Further details of BGP-signaled IP/VPNs are described in S. Mackie, BGP-signaled end-system IP/VPNs, Network Working Group Internet-Draft, Dec. 15, 2016, the entire contents of which are incorporated by reference herein.”; note that in the route distinguisher of the virtual route for L2 MAC address inherently include the L2 MAC address because the draft (draft-ietf-l3vpn-end-system-06) cites rfc7432 (p18, p30) which states RD depends on unique MAC address, see Section 7.9, p18 “The Route Distinguisher (RD) MUST be set to the RD of the MAC-VRF that is advertising the NLRI.  An RD MUST be assigned for a given MAC-VRF on a PE.  This RD MUST be unique across all MAC-VRFs on a PE.”); and 
outputting, by the SDN controller, a route that includes the route distinguisher value and the network address associated with the compute node (c9/l17-40, “… In general, each VR agent 36 communicates with SDN controller 32, which generates commands to control routing of packets through data center 10. Each of VR agents 36 may send messages to SDN controller 32 over XMPP sessions, the messages conveying virtual routes to the virtual interfaces (virtual addresses) of the VMs of servers 26. SDN controller … may in turn advertise one or more of the virtual routes from a first VR agent 36 to other VR agents 36. … A virtual route may include a Route Distinguisher (RD). Further details of BGP-signaled IP/VPNs are described in S. Mackie, BGP-signaled end-system IP/VPNs, Network Working Group Internet-Draft, Dec. 15, 2016, the entire contents of which are incorporated by reference herein.”) in view of FIGs 1-5, note that the structure of the virtual route is taught by the draft (draft-ietf-l3vpn-end-system-06) cites rfc7432 (p14 and p30) which discloses a virtual route include RD value and network address, such as IP address and unique MAC address (such as in Section 7.2, p14)).
Independent claims 12 and 19 are rejected because each of them has the similar problems as claim 1.
As to claims 2 and 13, D1 discloses claims 1 and 12, D1 further discloses: receiving, by the SDN controller, the network address associated with the compute node in an overlay network route for a virtual network destination (FIG. 1-5, in view of c16/l20- c17/l8, such as “ … Compute node 62A may be one of servers 26 of FIGS. 1-3 … Virtual interfaces to local virtual machines are bound to routing instances. The vRouter forwarding plane 90 does a lookup of the destination address in the forwarding information base (FIB)--also known as a forwarding table--and forwards the packet to the correct destination. The routes may be Layer 3 IP prefixes or Layer 2 MAC addresses”), wherein generating the route distinguisher value comprises generating the route distinguisher value in response to receiving the overlay network route for the virtual network destination (c16/l37-58 “The vRouter agent 84 may discover the existence and attributes of VMs … The vRouter agent 84 may proxy one or more of DHCP, ARP, DNS …”).
As to claims 3 and 14, D1 discloses claims 2 and 13, D1 further discloses: receiving, by the SDN controller, the L2 physical hardware address in the overlay network route for the virtual network destination (c16/l37-58 “The vRouter agent 84 may discover the existence and attributes of VMs … The vRouter agent 84 may proxy one or more of DHCP, ARP, DNS …”).
As to claim 4, D1 discloses claim 2, D1 further discloses: wherein receiving the network address in the overlay network route comprises receiving a messaging protocol message specifying the network address (c9/17-40 ““… In general, each VR agent 36 communicates with SDN controller 32, which generates commands to control routing of packets through data center 10. Each of VR agents 36 may send messages to SDN controller 32 over XMPP sessions, the messages conveying virtual routes to the virtual interfaces (virtual addresses) of the VMs of servers 26. SDN controller … may in turn advertise one or more of the virtual routes from a first VR agent 36 to other VR agents 36”).
As to claims 5 and 15, D1 discloses claims 1 and 12, D1 further discloses: wherein the messaging protocol comprises Extensible Messaging and Presence Protocol (XMPP), and wherein the messaging protocol message is received via an XMPP session between the control node and a virtual router agent of the compute node, and wherein outputting the route comprises outputting the route via a Multi- 33Docket No.: JNP3320-US / 2014-243US01 Protocol Border Gateway Protocol (MP-BGP) session between the control node and a routing protocol peer device (c9/17-40, ““… In general, each VR agent 36 communicates with SDN controller 32, which generates commands to control routing of packets through data center 10. Each of VR agents 36 may send messages to SDN controller 32 over XMPP sessions, the messages conveying virtual routes to the virtual interfaces (virtual addresses) of the VMs of servers 26. SDN controller … may in turn advertise one or more of the virtual routes from a first VR agent 36 to other VR agents 36”)..
As to claims 8 and 17, D1 discloses claims 1 and 12, D1 further discloses: wherein the compute node comprises a physical server, and wherein the L2 physical hardware address comprises a Media Access Control (MAC) address of a control-data interface of the physical server (FIG. 1-5, in view of c16/l20- c17/l8, such as “ … Compute node 62A may be one of servers 26 of FIGS. 1-3 … Virtual interfaces to local virtual machines are bound to routing instances. The vRouter forwarding plane 90 does a lookup of the destination address in the forwarding information base (FIB)--also known as a forwarding table--and forwards the packet to the correct destination. The routes may be Layer 3 IP prefixes or Layer 2 MAC addresses”).
As to claim 9, D1 discloses claim 1, D1 further discloses: wherein the network address comprises one of an Internet Protocol version four or Internet Protocol version six address (FIG. 1-5, in view of c16/l20- c17/l8, such as “ … Compute node 62A may be one of servers 26 of FIGS. 1-3 … Virtual interfaces to local virtual machines are bound to routing instances. The vRouter forwarding plane 90 does a lookup of the destination address in the forwarding information base (FIB)--also known as a forwarding table--and forwards the packet to the correct destination. The routes may be Layer 3 IP prefixes or Layer 2 MAC addresses”).
As to claim 10, D1 discloses claim 1, D1 further discloses: wherein outputting the route comprises outputting the route to a gateway router (FIG. 4 shows BGP 72C in SDN controller 32outputting the route to Gateway node 72; also FIG. 3 shows NDN controller 32 comprising control node 54 in communicating with SDN Gateway 8 via BGP and exchange the configuration state of SDN controller 32 with Service nodes 21 via Netconf). 
As to claims 11 and 18, D1 discloses claims 10 and 12, D1 further discloses: storing, by the gateway router, the route to a virtual routing and forwarding (VRF) instance for a virtual network that includes the virtual network destination; and forwarding, by the gateway router, traffic to the compute node based on the route stored by the gateway router (FIG. 3 shows NDN controller 32 comprising control node 54 in communicating with SDN Gateway 8 via BGP and exchange the configuration state of SDN controller 32 with Service nodes 21 via Netconf.
As to claim 20, D1 discloses claim 19, D1 further discloses: wherein the network address associated with the compute node is a virtual network address for a virtual network endpoint executed by the compute node (see FIGs. 1-5, particularly FIG. 5B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 10 200 274 B1) in view of Dutta (US 20210211324 A1).
As to claims 7 and 16, D1 discloses claims 1 and 12, D1 does not specifically state: wherein the route includes a route distinguisher field that specifies a Type field and a Value field, wherein a Type value of the Type field indicates that the Value field s generated as a function of the L2 physical hardware address. 
However, the specification states that first two bytes of RD specify RD type, and 6 bytes specify RD value is known in the art ([0057]). D1 includes Mackie draft that cites the rfc7432 discloses RD value has 8 bytes, which is the same as the one specified in the specification. Therefore, RD has \ two bytes of RD specify RD type, and 6 bytes specify RD value is known.
Furthermore, in the same field of endeavor of virtual networking, Dutta teaches using MAC address as a route distinguisher ([0037] “The learned MAC addresses are advertised by BGP in the context of the VPN-ID (Route Distinguisher)”). 
OOSA would have been motivated to combine D1 with Dutta to use MAC address as RD value and to set type value to indicate the RD is based on or as a function of MAC address according to MPEP 2143(E).
Therefore, it would be obvious to One Ordinary Skilled in the Art before the effective filing date of the application to use a route distinguisher with type field specifying the address type as L2 address and value field specifying the value of L2 address for the benefit of providing a unique RD for a network node for preventing any RD value confliction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462